CANBY, Circuit Judge,
dissenting:
Judge Hug has produced a well-crafted opinion in a difficult area of law, but I find myself compelled to dissent from it. I do so because I believe that the Wilsons’ state-law claim for fraud in the inducement of a collective bargaining agreement is preempted by section 301 of the LMRA, 29 U.S.C. § 185(a).
As the majority opinion recognizes, a claim for fraud in the inducement of a collective bargaining agreement may be brought under section 301. Rozay’s Transfer v. Local Freight Drivers, Local 208, 850 F.2d 1321, 1326 (9th Cir.1988), cert. denied, — U.S. —, 109 S.Ct. 1768, 104 L.Ed.2d 203 (1989). The majority holds, however, that a state-law claim is not preempted simply because a section 301 claim could be brought on the same set of facts. The authority for this proposition is Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 108 S.Ct. 1877, 100 L.Ed.2d 410 (1988).
It is true that, under Lingle, a state-law claim is not preempted simply because a section 301 claim could be brought that would address “precisely the same set of facts....” Id. at 410, 108 S.Ct. at 1883. But the state-law claim, to avoid being preempted, must be able to “be resolved without interpreting the [collective bargaining] agreement itself....” Id. In my view, the Wilsons’ claim does not pass this test.
The viability of the Wilsons’ fraud claim, as it was submitted to the jury, depended upon the Wilsons’ having sustained damages as a result of the defendants’ conduct “in any one or more of the following categories: lost time defending trusts claims, emotional distress, indemnity for trusts claims, or attorneys’ fees in defense of trust claim[s].” Special Jury Interrogatory No. 8, quoted in the majority opinion, p. 537. All four of these categories depends upon the invalidity of the collective bargaining agreement that Carroll Wilson signed. Certainly if he had entered a valid collective bargaining agreement, the Wil-sons would have suffered no legally cognizable damages relating to the trusts’ claims and their defense, because the claims would have been perfectly legitimate. Even the damages for emotional distress, under the facts of this case, depend upon the invalidity of the collective bargaining agreement. This is not a case where, for example, a union agent placed a gun to the head of an employer and forced him to sign an agreement. In that situation, the assault itself causes emotional distress. On the present record, I do not see any evidence that the Wilsons were caused emotional distress because “Hoss” Kinsey told Carroll Wilson he had to sign the agreement in order to be permitted to remove dirt from the work site. The distress, as I understand it, followed from the claims and entanglements arising from the agreement itself — the claims by the trusts, the necessity of defending them, and the threat of financial liability. If the agreement was valid, that distress is not compen-sable.
When a state claim cannot succeed unless the state court determines that a collective bargaining agreement is invalid, that state claim is not “independent” of the collective bargaining agreement within the meaning of Lingle. Lingle establishes that a state claim is not independent when it requires construction of the collective bargaining agreement. Id. at 407, 108 S.Ct. at 1882. To hold that a collective bargaining agreement means nothing— that it is invalid — is the most radical form of construction. Our cases implicitly acknowledge that fact when they hold that a district court has the power, in a suit under section 301, to determine the validity of a labor contract that is under attack on grounds of fraud. See Rozay’s Transfer, 850 F.2d at 1326; Operating Engineers Pension Trust v. Gilliam, 737 F.2d 1501, 1503-05 (9th Cir.1984). The Supreme Court operated on the same assumption when it held that state-law claims based on individual employment contracts were not preempted because “[s]ection 301 says nothing about the content or validity of individual employment contracts.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 394, 107 S.Ct. 2425, 2431, 96 L.Ed.2d 318 (1987) (emphasis added).
*542Lingle involved a state claim for retaliatory discharge of a worker for filing a worker’s compensation claim. The worker could have sued under section 301 for discharge in violation of an applicable collective bargaining agreement. That fact was not enough to cause preemption of the state-law claim because the state law claim in no way depended on the collective bargaining agreement; indeed, the agreement was irrelevant to it. Lingle, 486 U.S. at 407, 108 S.Ct. at 1882. Here, however, the entire claim requires an adjudication that the collective bargaining agreement is invalid. That is a question of federal law, Rozay’s Transfer, 850 F.2d at 1326, and falls, I submit, within the category of contract interpretation. When the state creates a right that is applicable only under a particular construction of a collective bargaining agreement, it is preempted. Lingle, 486 U.S. at 408 n. 7, 108 S.Ct. at 1882 n. 7.
Whether a collective bargaining agreement is valid, and what types of conduct may vitiate an otherwise valid agreement, are matters that ought to be governed by uniform federal law. See Teamsters Local 174 v. Lucas Flour Co., 369 U.S. 95, 103, 82 S.Ct. 571, 576-77, 7 L.Ed.2d 593 (1962) (“The dimensions of § 301 require the conclusion that substantive principles of federal labor law must be paramount in the area covered by the statute”). That principle is inherent in the concept of the federal common law of collective bargaining agreements that was launched in Textile Workers Union v. Lincoln Mills, 353 U.S. 448, 451, 77 S.Ct. 912, 915, 1 L.Ed.2d 972 (1957). In prior cases we have wrestled with the question whether a court that is asked to determine the validity of a collective bargaining agreement under section 301 must yield to the primary jurisdiction of the National Labor Relations Board, see, e.g., Rozay’s Transfer, 850 F.2d at 1326 (court may decide validity under § 301); International Brotherhood of Electrical Workers, Local 532, v. Brink Construction Co., 825 F.2d 207, 212 (9th Cir.1987) (same), but we have never entertained the notion that it would be proper for such a question to be decided as a matter of state law. Yet that is what has happened in this case, because the entire state-law claim depends upon an implicit threshold determination that the collective bargaining agreement signed by Carroll Wilson was invalid. Believing that such a determination may only be made as a matter of federal law, I would reverse the decision of the district court and would hold that the Wilsons’ state-law claim is preempted by section 301.